Title: Enclosure: Donald Fraser’s Biographical Sketch of Thomas Jefferson, [ca 10 October 1819]
From: Fraser, Donald
To: 


						

							
								
									ca. 10 Oct. 1819
								
							
						
						Thomas Jefferson, Esqr. A Native Virginia,—That State, has proved very—Prolific, in producing great & good men,—Mr J. has held many Important Stations:—The duties of which, he filled, with great Ability & strict Integrity.—He has been twice Elected President of these United States, Minister to a Foreign Court, Secretary of State, & Governor of his Native State.—Mr Jefferson a  is a man of much Urbanity, or Plain Republican Demeanor; & tho, wealthy, Devoid of ostentation:—That he is a firm & undeviating Patriot, is well Known.
						
						He is a profound Scholar, & one of the first-rate Sages, that his Country can boast of.
					